*377OPINION.
Love :
There are some of the items going into the list of expenditures, the aggregate amount of which the petitioner seeks to include as cost of the property, which clearly are not capital expenditures, for example, the taxes paid, which accrued subsequent to date of purchase by Stokes and Massie.
We have no evidence by which we may segregate those expense items from the capital expenditures, if any, and hence, for the want of such evidence,

Judgment will be entered for the respondent.

Phillips dissents.